113 U.S. 261 (1885)
NASHVILLE, CHATTANOOGA & ST. LOUIS RAILWAY COMPANY
v.
UNITED STATES.
Supreme Court of United States.
Submitted January 9, 1885.
Decided January 26, 1885.
APPEAL FROM THE COURT OF CLAIMS.
*266 Mr. Charles F. Benjamin for appellant.
No appearance for appellee.
MR. JUSTICE GRAY delivered the opinion of the court. He recited the facts in the foregoing language, and continued:
The grounds on which the appellant contends that the claim now asserted is not barred by the decree rendered in 1871 in the former suit in the Circuit Court, resolve themselves into these two: First. That it is found as a fact that this claim was not litigated in that suit. Second. That it could not have been considered in that suit, because the facts show that the appellant aided in sustaining the rebellion, and therefore, as matter of law, payment to it of any claim against the United States was prohibited by the joint resolution of March 2, 1867, No. 46, and was not authorized until the passage of the act of March 3, 1877, ch. 105, more than five years after that decree. 14 Stat. 571; 19 Stat. 344, 362.
But the insurmountable difficulty is, that the former decree appears upon its face to have been rendered by consent of the parties, and could not therefore be reversed, even on appeal. Courts of chancery generally hold that from a decree by consent no appeal lies. 2 Dan. Ch. Pract. ch. 32, § 1; French v. Shotwell, 5 Johns. Ch. 555; Winchester v. Winchester, 121 Mass. 127. Although that rule has not prevailed in this court under the terms of the acts of Congress regulating its appellate jurisdiction, yet a decree, which appears by the record to have been rendered by consent, is always affirmed, without considering the merits of the cause. A fortiori, neither party can deny its effect as a bar of a subsequent suit on any claim included in the decree.
The decree of 1871 states that, "in and by virtue of an act of Congress in that behalf, a compromise of all the matters in litigation between the parties has been entered into and fully consummated upon the following terms, conditions and stipulations:" that one of the considerations for the sum of $1,000,000, thereby agreed to be paid and secured by the Nashville and Chattanooga Railroad Company to the United *267 States, was "the settlement, satisfaction and discharge of all mutual claims and accounts between the parties, as they existed on the first day of June, 1871:" that by the terms of the compromise "there was due from the defendant to the United States on the first day of June, 1871, for and on account of the claim set forth in the bill of complaint, after allowing all credits thereon for services rendered by the defendant, to and for the use of the complainant, for mail service, or military transportation, or on any other account, prior to the day last aforesaid, a balance amounting to the sum of one million dollars:" and that by consent of the parties, and in accordance with the compromise, it is so decreed.
The act of Congress to which the decree refers authorized the Secretary of War, with the advice of the counsel for the United States in that suit, "to compromise, adjust and settle the same upon such terms, as to amount and time of payment, as may be just and equitable, and best calculated to protect the interests of the government." Act of March 3, 1871, ch. 109, 16 Stat. 473. The terms of the compromise, as set forth in and confirmed by the decree, expressly included all credits for services rendered by the railroad company to and for the use of the United States, for mail service or on any other account, prior to June 1, 1871. The claim now asserted was for such a service, and was not the less within the terms and effect of the compromise and decree, because the law at that time prohibited its payment to the railroad company.
Judgment affirmed.